UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 20, 2016 BCB BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) New Jersey 0-50275 26-0065262 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 104-110 Avenue C, Bayonne, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (201) 823-0700 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 20, 2016, the Board of Directors of BCB Bancorp, Inc. (the “Company”) declared a quarterly cash dividend on the Company’s outstanding shares of common stock of $0.14 per share.The dividend will be payable to stockholders of record as of May 1, 2016 and is expected to be paid on May 16, 2016. Item 9.01Financial Statements and Exhibits (a) Financial statements of businesses acquired.None. (b) Pro forma financial information.None. (c) Shell company transactions: None. (d) Exhibits. Press release dated April 26, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BCB BANCORP, INC. DATE: April 26, 2016 By: /s/Thomas P. Keating Thomas P. Keating Senior Vice President and Chief Financial Officer
